543 F.3d 732 (2008)
UNITED STATES of America, Plaintiff-Appellee,
v.
Robert E. NOLEN, Defendant-Appellant.
No. 05-40859.
United States Court of Appeals, Fifth Circuit.
September 25, 2008.
Alan L. Hechtkopf, Samuel Robert Lyons (argued), U.S. Dept. of Justice, Tax Div., Washington, DC, Terri Lynn Hagan, Asst. U.S. Atty., Plano, TX, for U.S.
Peter Goldberger (argued), Law Office of Peter Goldberger, Admore, PA, for Nolen.
Before JOLLY, DAVIS, and WIENER, Circuit Judges.
Prior report: 523 F.3d 331
WIENER, Circuit Judge:
Before us following our second remand to the district court is that court's Order on Remand filed August 7, 2008, in which, following a hearing attended by counsel for the government in person and by Defendant-Appellant via telephone after waiving attendance in person and waiving representation by counsel, the district court ordered restitution reimposed in the amount of $223,509. We have again reviewed the record on appeal, the filings of the parties, and the ruling of the district court on remand, as a result of which we are satisfied that the proceeding in the district court satisfied the requirements of due process and that the court's reimposition of the restitution element of its sentence is appropriate in all respects. Accordingly, *733 Nolen's sentence, including restitution of $223,509, is
AFFIRMED.